



COURT OF APPEAL FOR ONTARIO

CITATION: Ochnik v. Ontario Securities
    Commission, 2020 ONCA 97

DATE: 20200207

DOCKET: C67099

Simmons, Pepall and Trotter
    JJ.A.

BETWEEN

Christa Ochnik

Plaintiff (Appellant)

and

Ontario Securities Commission, Provence of Ontario,
TD Waterhouse,

Toronto-Dominion Bank (TD Bank)
,
and Hatice E. Pakdil

Defendants
    (Respondents)

Matthew Tubie, for the appellant

Linda Fuerst, for the respondent
    Ontario Securities Commission

Jonathan Wansbrough, for the respondents
    TD Waterhouse,Toronto-Dominion Bank (TD Bank) and Hatice E. Pakdil

Heard: February 7, 2020

On appeal
    from the judgment of Justice Peter J. Cavanagh of the Superior Court of Justice,
    dated May 23, 2019 with reasons reported at 2019 ONSC 3155.

APPEAL BOOK ENDORSEMENT

[1]

At the oral hearing, the appellant conceded that
    the statement of claim was properly struck as disclosing no cause of action and
    that the motion judges finding that the action amounted to an abuse of process
    was appropriate. However the appellant asserts that the motion judge erred in
    failing to grant leave to amend the statement of claim.

[2]

We reject the appellants argument. The core of
    the appellants claim is that the respondents orchestrated the wrongful
    conviction of her father and 1464210 Ontario Inc. by the Ontario Securities
    Commission. The appellant asserts the convictions led to the bankruptcy of 146 and
    another corporation the shares of which were the sole assets of the family
    trust of which the appellant is a beneficiary and thus resulted in loss to her.
    However, the convictions were upheld on appeal to the Divisional Court and this
    court denied leave to appeal.

[3]

In these circumstances we fail to see any error
    in the motion judges conclusion that the action is an abuse of process and
    that in any event the appellant lacks standing to pursue any claims. The motion
    judges findings are fatal to the appellants request for an amendment. The
    appeal is dismissed.

[4]

Costs of the appeal are to the respondents
    payable by the appellant on a partial indemnity scale fixed in the amount of $6,000
    each inclusive of disbursements and HST payable to each of the OSC and the TD
    respondents grouped.


